Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 8 is objected to because of the following informalities:  
	Claim 8 discloses “nod” (line 2), however, it should be “node”.
	Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit and controller” in claim 10 and “cloud platform” in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao et al. (US 2020/0019444, hereinafter Rao).

Regarding claim 1, Rao discloses 
A cloud management method by a cloud management device in a cloud platform environment (Fig. 1-3, paragraph [0054]: The schedule eligibility scores are periodically recomputed by system 102), the method comprising:
receiving a resource allocation request for a specific service (paragraph [0042]: Future load repository 380 is also connected to network 104. This includes a queue of upcoming jobs to be dispatched, based on activity/requests generated from clients 393 and 395 and/or other remote computing devices);
calculating an idle resource current state score (paragraph [0043]: a schedule eligibility score is computed. This score is computed based on the health score and the future resource availability score; paragraph [0053]: FIG. 11 is a table 1100 showing exemplary schedule eligibility score data. In the example, schedule eligibility score (SES) is calculated as follows: SES=HS+FRAS) regarding each resource of each node of each cluster (paragraph [0025]: Host 1 120, Host 2 130, and Host N 150 are computer systems (host machines) which may include thereon one or more containers, one or more virtual machines (VMs), or one or more native applications; paragraph [0038]: Cluster 340 and cluster 360 have service resource daemon 346 and service resource daemon 366, respectively. These provide resource utilization information for each job (memory, CPU, number of processes, etc.)) by monitoring virtual resource usage current states of a plurality of nodes included in a plurality of clusters (paragraph [0045]: The job resource utilization is a measure of the amount of computing resources required to execute a given job. The computing resources can include, but are not limited to, CPU availability, available memory, available storage, and/or available network bandwidth. At 558, the job resource utilization is subtracted from the current global resource utilization for each of the one or more currently executing jobs on each node of the plurality of nodes to derive a future resource availability score for each node of the plurality of nodes; paragraph [0050]: The computed health score (HS) is indicated in column 922. In an example, the health score is computed as follows: Health Score (HS)=CPU Idle+Memory Avail−K*Pen); and
determining a node to allocate resources for executing the requested specific service, based on the calculated idle resource current state score (paragraph [0043]: a new job is assigned to the node with the optimal schedule eligibility score).

Regarding claim 2, Rao discloses 
wherein calculating the idle resource current state score comprises calculating by considering an idle CPU percentage, an idle memory percentage, an idle storage percentage, and an idle network percentage (paragraph [0045]: The job resource utilization is a measure of the amount of computing resources required to execute a given job. The computing resources can include, but are not limited to, CPU availability, available memory, available storage, and/or available network bandwidth. At 558, the job resource utilization is subtracted from the current global resource utilization for each of the one or more currently executing jobs on each node of the plurality of a future resource availability score for each node of the plurality of nodes; paragraph [0050]: The computed health score (HS) is indicated in column 922. In an example, the health score is computed as follows: Health Score (HS)=CPU Idle+Memory Avail−K*Pen).

Regarding claim 10, Rao discloses 
A cloud management device (Fig. 1-3, paragraph [0054]: The schedule eligibility scores are periodically recomputed by system 102) comprising:
a communication unit (Fig. 2, paragraph [0034]: the device 200 further includes a communication interface 210. The communication interface 210 may be a wired communication interface that includes Ethernet, Gigabit Ethernet, or the like) configured to receive a resource allocation request for a specific service (paragraph [0042]: Future load repository 380 is also connected to network 104. This includes a queue of upcoming jobs to be dispatched, based on activity/requests generated from clients 393 and 395 and/or other remote computing devices); and
a controller (Fig. 2, paragraph [0031]: Device 200 includes a processor 202) configured to calculate an idle resource current state score (paragraph [0043]: a schedule eligibility score is computed. This score is computed based on the health score and the future resource availability score; paragraph [0053]: FIG. 11 is a table 1100 showing exemplary schedule eligibility score data. In the example, schedule eligibility score (SES) is calculated as follows: SES=HS+FRAS) regarding each resource of each node of each cluster (paragraph [0025]: Host 1 120, Host 2 130, and Host N 150 are computer systems (host machines) which may include thereon one by monitoring virtual resource usage current states of a plurality of nodes included in a plurality of clusters (paragraph [0045]: The job resource utilization is a measure of the amount of computing resources required to execute a given job. The computing resources can include, but are not limited to, CPU availability, available memory, available storage, and/or available network bandwidth. At 558, the job resource utilization is subtracted from the current global resource utilization for each of the one or more currently executing jobs on each node of the plurality of nodes to derive a future resource availability score for each node of the plurality of nodes; paragraph [0050]: The computed health score (HS) is indicated in column 922. In an example, the health score is computed as follows: Health Score (HS)=CPU Idle+Memory Avail−K*Pen), and to determine a node to allocate resources for executing the requested specific service, based on the calculated idle resource current state score (paragraph [0043]: a new job is assigned to the node with the optimal schedule eligibility score).

Regarding claim 11, Rao discloses 
A cloud system (Fig. 1, 3) comprising:
a cloud management device (Fig. 1-3, paragraph [0054]: The schedule eligibility scores are periodically recomputed by system 102) configured to receive a resource allocation request for a specific service (paragraph [0042]: Future load a queue of upcoming jobs to be dispatched, based on activity/requests generated from clients 393 and 395 and/or other remote computing devices), to calculate an idle resource current state score (paragraph [0043]: a schedule eligibility score is computed. This score is computed based on the health score and the future resource availability score; paragraph [0053]: FIG. 11 is a table 1100 showing exemplary schedule eligibility score data. In the example, schedule eligibility score (SES) is calculated as follows: SES=HS+FRAS) regarding each resource of each node of each cluster by monitoring virtual resource usage current states of a plurality of nodes included in a plurality of clusters (paragraph [0025]: Host 1 120, Host 2 130, and Host N 150 are computer systems (host machines) which may include thereon one or more containers, one or more virtual machines (VMs), or one or more native applications; paragraph [0038]: Cluster 340 and cluster 360 have service resource daemon 346 and service resource daemon 366, respectively. These provide resource utilization information for each job (memory, CPU, number of processes, etc.)), and to determine a node to allocate resources for executing the requested specific service, based on the calculated idle resource current state score (paragraph [0043]: a new job is assigned to the node with the optimal schedule eligibility score); and 
a cloud platform (paragraph [0025]: Host 1 120, Host 2 130, and Host N 150 are computer systems (host machines) which may include thereon one or more containers, one or more virtual machines (VMs), or one or more native applications; paragraph [0038]: Cluster 340 and cluster 360 have service resource daemon 346 and service resource daemon 366, respectively. These provide resource utilization  configured to allocate the resources for executing the specific service to the determined node (paragraph [0043]: a new job is assigned to the node with the optimal schedule eligibility score).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2020/0019444, hereinafter Rao) in view of Nagpal et al. (US 2012/0291133, hereinafter Nagpal).

Regarding claim 3, Rao does not disclose wherein determining comprises determining the node to allocate the resources for executing the requested specific service, by additionally considering a level of security. Nagpal discloses wherein determining comprises determining the node to allocate the resources for executing the requested specific service, by additionally considering a level of security (paragraph [0082]: Storage management program 66 receives new data for storage on the computer system from the user (step 712). Where the resource that the user requests access to is physical storage, the computer system will at some point receive data from the user and have to allocate the data among one or more physical storage locations. Based upon both the security profile (which dictates security levels and standards for different types of data) and the mapping of current storage showing the location and densities of data with different levels of security in the storage, storage management program 66 allocates the data (step 714). The new data is allocated to storage blocks and/or tracks contiguous to storage blocks and/or storage locations containing data with substantially similar levels of security). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Rao by allocating new data received from the user to storage blocks and/or tracks contiguous to storage blocks and/or storage locations containing data with substantially similar levels of security of Nagpal. The motivation would have been to dynamically manage a first and a second plurality of files having first and second security levels, respectively, to comply with changing security requirement (Nagpal paragraph [0005]).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2020/0019444, hereinafter Rao) in view of Nagpal et al. (US 2012/0291133, hereinafter Nagpal) as applied to claim 3, and further in view of Passi (US 2020/0296220, hereinafter Passi).

Regarding claim 4, Rao in view of Nagpal does not disclose wherein determining comprises determining the node to allocate the resources for executing the requested specific service, by additionally considering a number of times of occurrence of fault. Passi discloses wherein determining comprises determining the node to allocate the resources for executing the requested specific service, by additionally considering a number of times of occurrence of fault (paragraph [0041]: An administration tool 140 may be used to modify or create rules, group rules into load evaluators, or display the results of a load evaluation for a particular server 102. Further, the administration tool 140 on receiving a client 104A request identifies the server cluster 130B and thereafter selects the server 102 from a group of servers 102 in the said server cluster 130B for routing the client 104A request as depicted in FIG. 1A; paragraph [0042]: an administrator can use the administration tool 140 to query load information of each server 102 and display this load information in accordance with a particular requested view ... The load information displayed by a monitoring system may include current as well as historical data (e.g., processor and memory utilization, page fault occurrences) for a particular server 102 or application). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Rao in view of Nagpal by selecting the server from a group of servers in the server cluster for routing the client requests based on load information including current as well as historical data (e.g., processor and memory utilization, page fault occurrences) for a particular server of Passi. The motivation would have been to facilitate to modify or create rules, group 

Regarding claim 5, Rao discloses 
wherein determining comprises giving weights to the idle CPU percentage, the idle memory percentage, the idle storage percentage, the idle network percentage ... respectively, and determining the node to allocate the resources for executing the requested specific service (paragraph [0045]: The job resource utilization is a measure of the amount of computing resources required to execute a given job. The computing resources can include, but are not limited to, CPU availability, available memory, available storage, and/or available network bandwidth. At 558, the job resource utilization is subtracted from the current global resource utilization for each of the one or more currently executing jobs on each node of the plurality of nodes to derive a future resource availability score for each node of the plurality of nodes; paragraph [0050]: The computed health score (HS) is indicated in column 922. In an example, the health score is computed as follows: Health Score (HS)=CPU Idle+Memory Avail−K*Pen), by additionally considering the weights ( paragraph [0050]: Penalty is indicated in column 910. In embodiments, the penalty is a factor of uptime. If the uptime is below a lower limit predetermined value or above an upper limit predetermined value, then a penalty is assessed, indicating possible lowered reliability of a node).
Rao does not disclose the level of security. Nagpal discloses the level of security (paragraph [0082]: Storage management program 66 receives new data for 
Rao in view of Nagpal does not disclose the number of times of occurrence of fault. Passi discloses the number of times of occurrence of fault (paragraph [0041]: An administration tool 140 may be used to modify or create rules, group rules into load evaluators, or display the results of a load evaluation for a particular server 102. Further, the administration tool 140 on receiving a client 104A request identifies the server cluster 130B and thereafter selects the server 102 from a group of servers 102 in the said server cluster 130B for routing the client 104A request as depicted in FIG. 1A; 

Regarding claim 6, Rao does not disclose wherein the respective clusters are positioned in different regions, and wherein determining comprises determining the node to allocate the resources for executing the requested specific service by additionally considering the regions of the respective clusters. Nagpal discloses wherein the respective clusters are positioned in different regions, and wherein determining comprises determining the node to allocate the resources for executing the requested specific service by additionally considering the regions of the respective clusters (paragraph [0082]: Storage management program 66 receives new data for storage on the computer system from the user (step 712). Where the resource that the user requests access to is physical storage, the computer system 

Regarding claim 7, Rao discloses 
wherein determining comprises determining a node that has a highest idle resource current state score from among nodes of a cluster that satisfies a predetermined ... condition by the requested specific service ..., as the node to allocate the resources for executing the requested specific service (paragraph [0043]: a new job is assigned to the node with the optimal schedule eligibility score; paragraph [0045]: The job resource utilization is a measure of the amount of computing resources required to execute a given job. The computing resources can include, but are not limited to, CPU availability, available memory, available storage, and/or available network bandwidth. At 558, the job resource utilization is subtracted from the current global resource utilization for each of the one or more currently executing jobs on each node of the plurality of nodes to derive a future resource availability score for each node of the plurality of nodes; paragraph [0050]: The computed health score (HS) is indicated in column 922. In an example, the health score is computed as follows: Health Score (HS)=CPU Idle+Memory Avail−K*Pen)).
Rao does not disclose determining a node ... among nodes of a cluster that satisfies a predetermined security condition by the requested specific service and exists in a predetermined region. Nagpal discloses determining a node ... among nodes of a cluster that satisfies a predetermined security condition by the requested specific service and exists in a predetermined region (paragraph [0082]: Storage management program 66 receives new data for storage on the computer system from the user (step 712). Where the resource that the user requests access to is physical storage, the computer system will at some point receive data from the user and have to allocate the data among one or more physical storage locations. Based upon both the security profile (which dictates security levels and standards for different types of data) and the mapping of current storage showing the location and densities of data with different levels of security in the storage, storage management program 66 allocates the data (step 714). The new data is allocated to storage blocks and/or tracks contiguous to storage blocks and/or storage locations containing data with substantially similar levels of security). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Rao by .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2020/0019444, hereinafter Rao) in view of Dusberger et al. (US 2013/0151535, hereinafter Dusberger).

Regarding claim 8, Rao does not disclose wherein determining comprises, when there does not exist a nod that contains the resources for executing the requested specific service, determining two or more nodes as the node to allocate the resources for executing the requested specific service. Dusberger discloses wherein determining comprises, when there does not exist a nod that contains the resources for executing the requested specific service, determining two or more nodes as the node to allocate the resources for executing the requested specific service (paragraph [0009]: paragraph [0039]: ] when the entire data-set is too big to be processed by a single node due to insufficient resource (for example when there is. not enough memory to load the data), by breaking up the data-set into smaller chunks (where the sub-set can fit in memory), each node can process a sub-set more efficiently; paragraph [0039]: ] Multiple slave data processing nodes 200 comprise slave node 200A, slave node 200B and slave node 200C). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was 

Regarding claim 9, Rao discloses 
wherein determining comprises determining ... the node (paragraph [0025]: Host 1 120, Host 2 130, and Host N 150 are computer systems (host machines) which may include thereon one or more containers, one or more virtual machines (VMs), or one or more native applications; paragraph [0038]: Cluster 340 and cluster 360 have service resource daemon 346 and service resource daemon 366, respectively. These provide resource utilization information for each job (memory, CPU, number of processes, etc.)) to allocate the resources for executing the requested specific service (paragraph [0043]: a new job is assigned to the node with the optimal schedule eligibility score).
Rao does not disclose wherein determining comprises determining two or more nodes in one cluster as the node to allocate the resources for executing the requested specific service. Dusberger discloses wherein determining comprises determining two or more nodes in one cluster as the node to allocate the resources for executing the requested specific service (paragraph [0009]: paragraph [0039]: ] when the entire data-set is too big to be processed by a single node 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        1/26/2022